DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims earliest priority to 61/088704 (filed 08/13/2008) to which there is support for the instantly claimed solid dispersion and method (see examples, [0062]; [0075]; Example 4).  Claims 132-134, 143-145, 149-151 have priority to 12/583066 (08/13/2009). 
Examiner Suggestions
	In claim 112 which is the first instance cystic fibrosis is mentioned the examiner suggests putting (CF) after the name so that it is clear in claims 140 for example that CF meal means cystic fibrosis meal.
	In claim 132 which is the first instance that CFTR is mentioned the examiner suggests writing out cystic fibrosis transmembrane conductance regulator (CFTR) just so that it is clear in the claims, even though this is a well-known abbreviation in the art and is defined in the specification.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


This rejection is based on the absence of an enabling disclosure for treating or lessening the severity of cystic fibrosis with any amount of Compound 1 as is instantly claimed. In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

When given their broadest reasonable interpretation, in view of the as filed specification, the claims encompass methods of treating or lessening the severity of cystic fibrosis comprising administering effective amounts, e.g. 100 mg or 150 mg of compound 1 in the solid dispersion instantly claimed. However, the specification does not provide enablement that all amounts of compound 1 are effective for treating or lessening the severity of cystic fibrosis as is instantly claimed, especially since the prior art Hurter discussed above recognizes that not all possible dosages of this compound are effective for treating cystic fibrosis and/or symptoms thereof.

The instant specification teaches that 100 mg and 150 mg dosages of compound 1 are known to be effective for treating and lessening the symptoms of cystic fibrosis (see claims).
The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention. The specification merely discloses methods for treating and lessening the severity of cystic fibrosis which appear to contain 25-250 mg of compound 1 (See [0016-0021]; [0191-0217]), but does not teach that cystic fibrosis can be treated or the severity lessened with any amount of compound 1 as is instantly claimed.
The detail of the disclosure provided by Applicant, in view of the prior art, must encompass a wide knowledge, so that the Artisan of skill would be able to practice the invention as claimed by Applicant, without undue burden being imposed on such Artisan. This burden has not been met because it would require undue experimentation to make and use the composition to effectively treat cystic fibrosis with any other amounts of compound 1 with any amounts except those specifically disclosed, e.g. not every amount as is instantly claimed would work as is evidenced by Hurter and discussed above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 123 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 123 contains 10 kp in parentheses and it is unclear to the examiner whether or not the 10 kp is meant to be part of the claim or not? The examiner has interpreted this as being unnecessary as it appears that via conversion that 10 kp is equivalent to 98 N, and the examiner suggests applicant’s remove the parenthetical phrase or rewrite this as “hardness of 98 N or 10 kp…”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 112-125, 131, 135-136, 142, 146-148 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hurter et al. (WO2007/079139, from IDS) in view of Lawrence et al. (US 2005/0147669, from IDS), EP0511767, and “Pharmaceutics: The science of Dosage form design”, to Aulton (from IDS), and Doyon et al. (US5283065).
Applicant Claims
Applicant claims a method of treating or lessening the severity of cystic fibrosis in a patient in need thereof, comprising administering a pharmaceutical composition comprising a solid dispersion wherein the solid dispersion comprises: a) 80% of amorphous or substantially amorphous compound I, 19.5% HPMCAS, 0.5% SLS, and said amorphous compound I comprising less than 15% crystalline form. Said pharmaceutical composition further comprising microcrystalline cellulose, lactose, sodium croscarmellose, SLS, colloidal silicon dioxide, magnesium stearate (mg stearate), and percentages of said components, a coating, specific hardness values, and amounts of said compound in said tablets, percentages of said dispersion within said tablet, and said amorphous form comprising less than 5% crystalline form.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Regarding claims 112-122, 124-125, 135-136, 146-147, Hurter et al. teach methods of treating or lessening cystic fibrosis [0186-0187] [0180-0182] [Claims 130-132] comprising administering an effective amount of compound 1 in a solid state form [0182-0187], specifically pharmaceutical tablets [172] and [195], comprising a solid dispersion [025] and percentages thereof (claim 42), up to 80% compound 1 (specifically about 1 to about 25 mg/kg) [035], [0183], and [189], compound 1 comprising less than 15% and less than 5% crystalline form ([27], [37], and [79]), 10-80% HPMCAS [34], 0.1-5% SLS [36], [46], [139], [140], and [177], microcrystalline cellulose [177] and [197], lactose [177], disintegrants, which read on sodium croscarmellose [195], colloidal silica /colloidal silicon dioxide [177], magnesium stearate [177], coatings [177] and [196], and amounts of said compound per kg for administration [35], [183], and [189], and that effective dosages can be readily determined by the attending physician as they are dependent upon age, general condition, severity of disorder, etc. [0188].
Regarding claims 131, 142, and 148, Hurter teaches wherein the compound I can be administered/formulated with another therapeutic agent for treating cystic fibrosis [0103] [0109] which reads on administered concurrently with. 
Ascertainment of the Difference between Scope the Prior Art and the Claims
(MPEP §2141.012)
Regarding claim 115, 135, and 146, Hurter et al do not teach Na croscarmellose or percentages thereof as claimed. This deficiency in Hurter et al. is cured by Lawrence et al. and Aulton. Lawrence et al. teach pharmaceutical tablet formulations [22] comprising disintegrants such as Na croscarmellose and said disintegrants present at 1-5% [51]. Aulton teaches that disintegrants are common components in tablet formulations and that disintegrants are added to promote the break-up of said tablets (pages 311 and 319). Aulton also provides examples of disintegrants present up to 10% (page 314).
Regarding claim 113, 117, 118, 135, and 146-147, Hurter et al. do not teach percentages of microcrystalline cellulose, colloidal silicon dioxide, or mg stearate as claimed. This deficiency is cured by Lawrence et al. and Aulton. Lawrence et al. teach pharmaceutical tablet formulations comprising microcrystalline cellulose present from 25-85%, colloidal silicon dioxide and mg stearate present from 0.05-5% [44] and [52]. Aulton teaches that colloidal silicon dioxide is a known glidant and may be used up to 0.5% (page 312), as well as that glidants are added to improve the flow properties of the granulations (page 311). Aulton also teaches that magnesium stearate is a known lubricant and may be used in percentages up to 1% (page 311), as well as the fact that lubricants are used to prevent the adherence of the granules to punch faces and dies (311).
Regarding claim 114, 135, 146, Hurter et al. do not teach percentages for lactose as claimed. This deficiency is cured by EP0511767 and Aulton. EP0511767 teaches direct 
Regarding claim 123, Hurter et al. do not teach a hardness value of 10 kp ± 20% as claimed. This deficiency is cured by Doyon which teaches compressible tablets comprising lactose and microcrystalline cellulose with hardness values from 5-10 kp (example 17).

Finding of Prima Facie Obviousness Rational and Motivation
(MPEP §2142-2143)
It would have been obvious to produce the instant tablet formulations because Hurter et al. teach each specific component recited with the exception of sodium croscarmellose; however Hurter et al. do teach the genus of disintegrants, in which the species of sodium croscarmellose is found. While Hurter et al. fails to teach each specific limitation, the secondary reference cure these deficiencies through the teachings of the claimed components and percentages of said components commonly used in tablet formulation, as well as what effect said components have on said tablets.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the pharmaceutical tablets of Hurter et al. with 3% sodium croscarmellose as taught by Lawrence et al. and Aulton in order to produce the instant invention.
 and one of skill would have been well aware that the modification of said disintegrant percentage would have increased or decreased the release time. Therefore it would have been obvious to utilize up to 10% disintegrant as taught by Aulton, and the 1-10% sodium croscarmellose of Lawrence, in the tablet formulations of Hurter et al. in order to use a known disintegrant at a known percentage range and to modify said percentage to alter the release profile of said tablet.
It also would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the pharmaceutical tablets of Hurter et al. with 25-85% microcrystalline cellulose and 0.05-5% colloidal silicone dioxide and mg stearate as taught by Lawrence et al. and Aulton, in order to produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because all references teach pharmaceutical tablets, Hurter et al. teach the use of microcrystalline cellulose, colloidal silicone dioxide, and mg stearate, Lawrence et al. teach common percentages of said components, and Aulton teaches the use of up to 1% magnesium stearate in tablet formations, up to 0.5% colloidal silica in tablet formulations. Aulton further teaches the effects provided by glidants (colloidal silica), lubricants (magnesium stearate). Therefore it would have been obvious to utilize the percentages of said components as taught by Lawrence et al. and Aulton, in the tablet formulations of Hurter et al. in order to use said components at known percentage ranges.

One of ordinary skill in the art would have been motivated to do this because all references teach pharmaceutical tablets, Hurter et al. teach disintegrants such as lactose, EP0511767 teaches direct compression pharmaceutical tablets (abstract) comprising diluents/fillers such as lactose (10-30%) and microcrystalline cellulose (a known direct compression binder) (20-40%), Aulton teaches that lactose is a common component in tablets (pages 307 and 310) and that diluents/fillers such as lactose are added to increase the mass of a tablet up to at least 50mg (page 309). Therefore it would have been obvious to utilize the binders and diluents/fillers of EP0511767 in the tablet formulations of Hurter et al. in order to use a known percentage for said binders and fillers/diluents in directly compressible tablets.
It also would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the pharmaceutical tablets of Hurter et al. with a hardness value of 10 kp ± 20%, because it was known to modify the hardness of tablets as desired as taught by Doyon, specifically to 5-10 kp in tablets comprising microcrystalline cellulose and lactose, in order to produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both references teach pharmaceutical tablets and Doyon teaches that the claimed kp ranges were known in the art for tablets comprising microcrystalline cellulose and lactose. Therefore it would have been obvious to utilize the hardness values of Doyon in the tablet formulations of Hurter et al. in order to produce a tablet with a known kp value. 

Regarding claims 124-125, directed to 150mg and 100 mg compound 1 per tablet, Hurter et al. teach dosage levels from 0.01-50 mg/kg and from 1-25 mg/kg to obtain a desired therapeutic effect. One of ordinary skill in the art would have found it obvious to produce a composition with 150mg and 100mg to treat a patient weighing about 70kg which would be 2.14 mg/kg, especially since effective dosages can be readily determined by the attending physician as they are dependent upon age, general condition, severity of disorder, etc. [0188].
	Regarding claims 119, 135, and 146, Hurter does not specifically teach wherein the tablet comprises between 30-50% of the solid dispersion, specifically 34.1% of the solid dispersion. However, Hurter does teach that the effective dosages of compound 1 were known in the art to fall within 0.01-50 mg/kg and are readily determined by a physician, accordingly Hurter also teaches that by incorporating the active drug into the solid dispersion with HPMCAS and SLS better bioavailability is obtained. Thus, it would been routine for one of ordinary skill in the art to determine the appropriate amount of solid dispersion comprising 80% of compound 1, 19.5% of HPMCAS and 0.5% SLS into the tablets in order to afford tablets of the appropriate size for swallowing and appropriate dosages to provide effective amounts of the active drug e.g.  0.01-50 mg/kg when taken by patients with cystic fibrosis because this is something that one of 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 126-130, 137-141 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hurter et al. (WO2007/079139) in view of Lawrence et al. (US 2005/0147669), EP0511767, and “Pharmaceutics: The science of Dosage form design”, to Aulton (from IDS), and Doyon et al. (US5283065) as applied to claims 112-125, 131, 135-136, 142, 146-148 above and further in view of Pai et al. (J. of Cystic Fibrosis, 2006, 5(3), 153-157), Adde et al. (Jornal de Pediatria, 80(6), 2004, 475-782), Shands (https://professionals.ufhealth.org/files/2011/11/1007-drugs-therapy-bulletin.pdf), and Birkitt (https://www.nps.org.au/australian-prescriber/articles/pharmacokinetics-made-easy-11-designing-dose-regimens).
Applicant’s claims are as discussed above.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
The combined references together teach the method of claims 112-125, 131, 135-136, 142, 146-148 as discussed above an incorporated herein.
Regarding claims 126-128, Hurter et al. does not specifically teach orally administering the formulation to the patient twice per day, specifically every 12 hours, or once per day. However, Hurter does teach that the total daily usage of compounds and composition will be decided by the attending physician as it depends upon age, general condition, severity of disorder, etc. [0188]. 
Ascertainment of the Difference between Scope the Prior Art and the Claims
(MPEP §2141.01)
Regarding claims 126-128 and 137-139, the combined references do not teach wherein the drug is administered twice per day, administered every 12 hours, or is administered once per day. However, this deficiency in the combined references is addressed by Birkitt teaches that the oral dosing interval of a drug, e.g. once per day or twice per day, etc. is determined by the half life of the drug in the body, and that “A dosing interval of about a half-life is appropriate for drugs with half-lives of approximately 8-24 hours allowing dosing once, twice or three times daily.” (See effects of varying the dose interval). Thus, it would be routine for one of ordinary skill in the art to determine the effective dosing schedule as this was routinely done as is taught by Hurter above. Further to ensure patient compliance, usually drugs are dosed 1 to 2 times per day. Additionally, it was known in the art that standard dosing times for 2 times a day dosing is every 12 hours as is evidenced by Shands (see BID dosing times).
	Regarding claims 129-130 and 140-141, the combined references do not teach wherein the drug is orally administered concurrently with a high fat, high calorie CF meal or snack or is administered 30 minutes after a high fat, high calorie CF meal or snack. However, these deficiencies in the combined references are addressed by Pai and Adde. Pai teaches that it was known to administer other drugs to CF patients either concurrently with food or after eating (2 hours) (See 2nd paragraph methods section). Adde teaches that it was known for CF 
Finding of Prima Facie Obviousness Rational and Motivation
(MPEP §2142-2143)
	It would have been obvious to perform the claimed methods by administering the pharmaceutical composition of comprising compound 1 once daily or twice daily, or every 12 hours as is instantly claimed because it was known to do 1-3 times daily dosing depending on the half-life of the drug which is something that one of ordinary skill in the art routinely determines, and that standard two times a day dosing is every 12 hours as is evidenced by Shands. Thus, it would have been routine for one of ordinary skill in the art (attending physician) to determine the appropriate dosing regimen depending on the patient and the half-life of compound 1 and the severity of their cystic fibrosis as is taught by Hurter.
	It also would have been obvious to orally administer the pharmaceutical composition comprising compound 1 concurrently or 30 minutes after a high fat, high calorie CF meal or snack because high fat, high calorie meals/snacks are the diet for patients having CF and it was already known to dose other drugs concurrently or after eating a meal in CF patients as is evidenced by Pai. Thus, it would merely be optimization when to dose the pharmaceutical e.g. in a fed state vs. a non-fed state which is something that is routinely determined by one of ordinary skill in the art especially since it was already known in the art to dose drugs to CF patients either with food or after eating and one could optimize the time after eating in order to provide the most effective absorption of the drug to the patient as these are things that are routinely modified and optimized when dosing drugs to specific patient populations.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. .
Claims 132-134, 143-145, 149-151 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hurter et al. (WO2007/079139) in view of Lawrence et al. (US 2005/0147669), EP0511767, and “Pharmaceutics: The science of Dosage form design”, to Aulton (from IDS), and Doyon et al. (US5283065) as applied to claims 112-125, 131, 135-136, 142, 146-148 above and further in view of WO20070563341 (‘341, from IDS).
Applicant’s claims are as discussed above.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
The combined references together teach the method of claims 112-125, 131, 135-136, 142, 146-148 as discussed above an incorporated herein.
Ascertainment of the Difference between Scope the Prior Art and the Claims
(MPEP §2141.01)
Regarding claims 132-134, 143-145, 149-151, Hurter does not specify what the additional therapeutic agent is that is administered with compound 1. However, this deficiency in Hurter is addressed by ‘341. ‘341 teaches applicant’s other CFTR modulator which is also known as VX-809/lumicaftor (see compound 396) and that this compound is useful for treating cystic fibrosis and can be combined with other active agents useful for treating cystic fibrosis (See [0133]; [0321-0324]; [0338-0339]).
Finding of Prima Facie Obviousness Rational and Motivation
(MPEP §2142-2143)

Conclusion
Claims 112-123, 126-151 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ERIN E HIRT/Primary Examiner, Art Unit 1616